NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                        15-4062
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                  MARCUS WALKER,
                                            Appellant
                                   ______________

                          On Appeal from the District Court
                        for the Eastern District of Pennsylvania
                              (E.D. Pa. 2-13-cr-00391-002)
                    Honorable Legrome D. Davis, U.S. District Judge
                                  ________________

                On Remand from the Supreme Court of the United States
                                  on June 27, 2022
                Submitted on Remand Under Third Circuit L.A.R. 34.1(a)
                                  on July 29, 2022

                Before: JORDAN, KRAUSE, and ROTH, Circuit Judges


                             (Opinion filed: August 9, 2022)


                                   ________________

                                       OPINION*
                                   ________________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       On June 27, 2022, the United States Supreme Court remanded this case to this

Court for further consideration in light of United States v. Taylor, No. 20-1459, 142 S.

Ct. 2015 (2022). Docket #137. It appears that, in the interest of expediting a resolution,

the parties proceeded to negotiate an agreement and the District Court took actions,

including by issuing a resentencing order on August 2, 2022. See Docket # 141.

       Though no doubt well-intentioned, the District Court at all relevant times lacked

power to issue any order in this case, as the mandate was, and remains, with this Court,

and the parties’ request should have been directed to this Court in the first instance. See,

e.g., Oracare DPO, Inc. v. Merin, 972 F.2d 519, 523 (3d Cir. 1992) (citing 28 U.S.C.

§ 2106). The District Court’s Order of August 2 therefore has no legal force and should

be stricken from the docket.

       Anticipating the desire of the District Court and the parties, we will now remand

this case to the District Court for further proceedings in the proper exercise of its

authority.




                                              2